Exhibit 10.33

 

Employment Separation Agreement and Release

 

This Employment Separation Agreement and Release (“Agreement”) sets forth the
mutual understanding and agreement of Entegris, Inc., a Minnesota corporation
with offices at 3500 Lyman Boulevard, Chaska, Minnesota, 55318 (“Entegris”) and
James E. Dauwalter, an individual residing at 3250 Julian Drive, Chaska,
Minnesota, 55318 (“Dauwalter”). This Agreement sets forth the rights and
obligations of Dauwalter arising at the conclusion of his service to Entegris as
it ceases to do business due to a merger with Mykrolis Corporation (“Mykrolis”).
By signing this Agreement, Dauwalter hereby acknowledges that the terms and
conditions hereof are in full satisfaction of all rights to termination or
severance-related benefits for which he has been eligible or may claim to be
eligible under any agreement or promise, whether written or oral, express or
implied, or any other Entegris severance plan or program.

 

RECITALS

 

WHEREAS, Dauwalter is employed by Entegris as Chief Executive Officer; and

 

WHEREAS, Entegris has entered into an Agreement and Plan of Merger dated
March 21, 2005, with Mykrolis, which has resulted in the creation of a Delaware
subsidiary into which Entegris will merge at the time of closing and,
thereafter, cease current operations; and

 

WHEREAS, the closing of the merger will further result in the termination of
Dauwalter’s services as Chief Executive Officer;

 

WHEREAS, in addition to historic Entegris practice of providing fair and
equitable severance to departing executives, Entegris recognizes value in
obtaining non-compete obligations and a release of claims from Dauwalter; and

 

WHEREAS, the Compensation and Stock Option Committee of Entegris has established
an independent process for determining appropriate compensation to be paid and
has retained and relied upon the expertise of Hewitt and Associates, L.L.C. in
determining the structure and amounts to be paid to Dauwalter;

 

IT IS, THEREFORE, agreed that Entegris and Dauwalter agree to the following:

 

TERMS AND CONDITIONS

 

1. Severance Pay – Provided Dauwalter signs and returns this Agreement in the
form provided to him, he shall receive two times base pay and target bonus
(cumulatively $840,000) plus $180,000 for additional perquisites and benefits
for a total of $1,860,000. This amount shall be paid pursuant to Entegris
customary payroll practices commencing October 16, 2005, and shall be paid over
five (5) years in the amount of $372,000 per year. Dauwalter shall additionally
be paid his fiscal 2005 annual bonus in an amount prorated from September 1,
2004 through the date of closing of the merger between Entegris and Mykrolis,
said amount



--------------------------------------------------------------------------------

approximating $384,000. Payment of the pro-rata bonus will be distributed at the
same time as other Entegris executives receive annual incentives or on
October 16, 2005, whichever is earlier.

 

2. Health Insurance – Dauwalter shall be entitled to continued participation
until age 65 as an early retiree in Entegris medical programs or such other
programs designated by Entegris which provide comparable medical benefits and
include customary pro-rata expense as between Entegris and Dauwalter with
Dauwalter individually paying customary participant portions of applicable
premiums.

 

3. Stock Options – As of October 16, 2005, or such later date as potential
employment with the newly created Entegris, Inc., a Delaware corporation,
expires, all stock options and stock grants attributed to Dauwalter shall vest
without deferral of exercise dates.

 

4. Non-Competition – Dauwalter’s acceptance of a position with another company
will not affect eligibility for payments referenced above subject to the right
of Entegris and its successor to cancel such payments and seek full
reimbursement of amounts paid in the event that Dauwalter engages in activities
determined to be significantly detrimental to the best interests of Entegris or
its successor including, without limitation, (i) recruiting, hiring, or
soliciting employees for employment or the performance of services with a
competing company, (ii) breach of any obligations under any confidentiality
agreement or intellectual property agreement, (iii) making disparaging,
knowingly false, or misleading statements about Entegris, its successor, or its
products, officers, or employees to competitors, customers, potential customers,
or to current or former employees.

 

In further exchange for the consideration due to be provided under this
Agreement, Dauwalter agrees that for the entirety of his four-year payment term
as specified above, he will not, without the written consent of Entegris,
directly or indirectly (a) engage or be interested in as an owner, partner,
shareholder, employee, director, officer, agent, consultant or otherwise,
directly or indirectly, with or without compensation, any business which is in
direct competition with the business of Entegris. Nothing herein, however, shall
prohibit Dauwalter from acquiring or holding not more than two percent (2%) of
any class of publicly-traded securities of any business. Payments to Dauwalter
shall be conditional based on his compliance with non-compete obligations as set
forth herein.

 

In the event any of the foregoing non-compete obligations shall be determined by
any court of competent jurisdiction to be unenforceable by reason of extended
for too great a period of time, over too great a geographical area, or by reason
of being too extensive in any other respect, such provision shall be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, and/or to
the maximum extent in all other respects as to which it may be enforceable, all
as determined by such court in such action. The invalidity or unenforceability
of any particular provision of these non-competition paragraphs shall not affect
the other provisions thereof which shall continue in full force and effect.

 

Dauwalter agrees that the remedies available to Entegris at law will be
inadequate in the event of a breach or a threatened breach of non-competition
obligations as stated herein. As a



--------------------------------------------------------------------------------

result, Entegris shall be entitled, in addition to its rights at law, to seek an
injunction or other equitable relief without the need to post a bond.

 

5. Release of Claims – In exchange for payments to be made hereunder, Dauwalter
waives and hereby releases Entegris and its successor as well as its past,
present, and future divisions, subsidiaries, affiliates, and related companies,
plus present and future directors, officers, employees, and agents from any and
all claims of any nature whatsoever which he may have arising out of his
employment or the termination of his employment with Entegris including, but not
limited to, any claims he may have under federal, state, or local employment,
labor, or anti-discrimination laws, statutes, and case law, and specifically
claims arising under the federal Age Discrimination In Employment Act, the Civil
Rights Act of 1866 and 1964 as amended, the Americans with Disabilities Act,
Executive Order 11246, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Family and Medical Leave Act, the Fair Labor Standards Act, the
Minnesota Human Rights Act, the Minnesota Age Discrimination Law, and any and
all other applicable state, county, or local statutes, ordinances, or
regulations; provided, however, that this release does not apply to claims for
benefits under Entegris-sponsored benefit plans covered by ERISA (other than
claims for severance) nor to claims arising out of obligations expressly
undertaken in this Agreement. Any rights to benefits (other than severance
benefits) under Entegris-sponsored benefit plans are governed exclusively by the
written plan documents of those plans.

 

Dauwalter acknowledges and understands that he has accepted the consideration
provided herein in full satisfaction of all claims and obligations of Entegris
to him regarding any matter or incident up to the date he signs this Agreement
(except to the extent expressly excepted from the terms hereof), and he
affirmatively intends to be legally bound thereby.

 

6. Confidentiality – Dauwalter agrees not to disclose or cause any other person
to disclose to third parties, including employees of Entegris, the terms of this
Agreement; provided, however, he may disclose such terms to his spouse, his
financial/tax advisors, his attorney, and in response to a governmental inquiry,
including a governmental tax audit or a judicial subpoena. Dauwalter understands
that breach of this confidentiality provision shall exclude Entegris from
performing further under the Agreement. Dauwalter further agrees and
acknowledges that any and all agreements relating to intellectual property or
confidential information which he has signed during the course of his employment
with Entegris remain in full force and effect according to their terms.

 

7. Severability; Entire Agreement; No Oral Modification; No Waivers – Should any
of the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, the parties agree that this shall not affect the
enforceability of the other provisions of this Agreement. This Agreement
constitutes a single integrated contract expressing the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral or written agreements and discussions with respect to the
subject matter hereof. This Agreement may be amended or modified only by an
agreement in writing signed by both parties. The failure by Entegris to declare
a breach or otherwise assert its rights under this Agreement shall not be
construed as a waiver of any right which Entegris may have under this Agreement.



--------------------------------------------------------------------------------

8. Section 409A – If Entegris or Dauwalter determine that any payment obligation
under this Agreement will cause Dauwalter to incur tax obligations under
Section 409A of the Code, then the parties shall negotiate in good faith to
structure an alternative payment mechanism consistent with the parties’
objectives, to the extent reasonably practical that will not cause Dauwalter to
incur such tax obligations.

 

9. Assignment – Neither Entegris nor Dauwalter may make any assignment of this
Agreement or any interest therein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that Entegris may assign
its rights and obligations under this Agreement without the consent of Dauwalter
in the event that Entegris shall hereafter complete a reorganization,
consolidate with or merge into or substantially transfer all of its properties
or assets to any other entity. This Agreement shall inure to the benefit of and
be binding upon Entegris, Dauwalter , and their respective successors,
executors, administrators, heirs, and permitted assigns. Dauwalter expressly
consents to be bound by the provisions of this Agreement for the benefit of any
successor or permitted assign without the necessity that this Agreement be
re-signed at the time of transfer.

 

10. Indemnification – Dauwalter shall be entitled to ongoing coverage for
services provided as a director and officer of Entegris, said coverage being
provided at Entegris’ expense and in amounts the same as that provided to other
executives. He shall additionally be entitled to the same rights of
indemnification and contribution as are provided to executives of Entegris
generally under the Articles of Incorporation or By-laws.

 

11. Notice – Any and all notices, requests, demands, or other communications
provided for by this Agreement shall be in writing and, except as otherwise
expressly provided in this Agreement, shall be effective when delivered in
person, consigned to a national courier service, or deposited in the United
States Mail, postage prepaid, registered or certified, and addressed to
Dauwalter at his last known address on the book of Entegris or, in the case of
Entegris, at its principal place of business, attention to the Chair of the
Board of Directors.

 

12. Governing Law – This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflicts
of laws principles.

 

ACKNOWLEDGEMENTS AND CERTIFICATIONS

 

Dauwalter acknowledges and certifies that he:

 

  g. has read and understood all of the terms of this Agreement and does not
rely on any representation or statement, written or oral, not set forth in this
Agreement;

 

  h. has had a reasonable period of time to consider this Agreement;

 

  i. is signing this Agreement knowingly and voluntarily;

 

  j. has been advised to consult with an attorney before signing this Agreement;

 

  k. has the right to consider the terms of this Agreement for twenty-one
(21) days and, if he takes fewer than 21 days to review this Agreement, hereby
waives any and all rights to the balance of the 21-day review period; and



--------------------------------------------------------------------------------

  l. has the right to revoke this Agreement within fifteen (15) days after
signing it by providing written notice of revocation to the CEO of Entegris in
which event this Agreement shall become null and void in its entirety.

 

       

ENTEGRIS, INC.

/s/    James E. Dauwalter               /s/    Gary F. Klingl         James E.
Dauwalter       Gary F. Klingl         Chair – Compensation and Stock Option
Committee

Dated:

     

Dated: